TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-08-00164-CR



                                  Augustine Salazar, Appellant

                                                  v.

                                   The State of Texas, Appellee


 FROM THE DISTRICT COURT OF WILLIAMSON COUNTY, 368TH JUDICIAL DISTRICT
        NO. 07-531-K368, HONORABLE BURT CARNES, JUDGE PRESIDING



                              CONCURRING OPINION


               I concur in the judgment. Salazar waived any error in the trial court’s overruling

of his motion to suppress. When a pretrial motion to suppress evidence is overruled, the defendant

need not object at trial to the same evidence in order to preserve error on appeal. Moraguez v. State,

701 S.W.2d 902, 904 (Tex. Crim. App. 1986); Figueroa v. State, 250 S.W.3d 490, 514

(Tex. App.—Austin 2008, pet. ref’d). However, when the defendant affirmatively asserts during

trial that he has “no objection” to the admission of the complained of evidence, he waives any error

in the admission of the evidence despite the pretrial ruling. Swain v. State, 181 S.W.3d 359, 368

(Tex. Crim. App. 2005). When the State offered the cocaine—the admissibility of which was the

subject of the motion to suppress and this appeal—defendant’s attorney stated, “No objection, your
honor.” This is dispositive of this case, and this Court need not address other issues. I would offer

no opinion as to remaining points raised by Salazar.




                                              __________________________________________

                                              G. Alan Waldrop, Justice

Before Justices Patterson, Waldrop and Henson

Filed: October 29, 2009

Do Not Publish




                                                 2